DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species A (claims 1-2 and 5-8) in the reply filed on November 3, 2020 is acknowledged.
Previously, Claims 1-2 and 5 were generic. Currently, no claims are generic (i.e. Claim 1 is now specific to Species A and cannot be combined with the features of Species B, claims 3-4). In particular, Figure 11 (Species A, claim 1) is taught by the disclosure to be an alternative embodiment to Figure 13 (Species B, claim 3). As such, claim 3 presents new matter in its present form. Claims 3 and 4 are not eligible for rejoinder.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8057394. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are narrower in scope than the instant claims and therefore necessarily anticipate the instant claims. For example, conflicting claim 6 clearly anticipates instant claim 1.

Claims 1-2, 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 8622915. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are narrower in scope than the instant claims and therefore necessarily anticipate the instant claims. For example, conflicting claim 6 clearly anticipates instant claim 1.

Allowable Subject Matter
Claims 1-2 and 5-8 avoid the prior art for the same reasons as in the parent applications (11772161 and 13290696).

Response to Arguments
Applicant's arguments filed June 3, 2021 have been fully considered but they are not entirely persuasive. Applicant’s arguments and amendments directed towards the USC 101 double patenting issue raised over US 9697634 is persuasive and the rejection has been withdrawn. However, double patenting rejections over US 8622915 and US 8057394 remain pending. In addition, Examiner notes that Species B (claims 3-4) is not eligible for rejoinder because claim 1 is no longer generic. Newly added limitation “receiving and storing a rotational orientation of a transducer corresponding to each of the plurality of ultrasound image frames” and using such information for the statistical analysis is directed towards Species A (e.g. Figure 11) and is performed in the alternative to Species B (e.g. Figure 13).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799